Response to. Petition for Rehearing, by
Chief Justice Hobson.
Section 2345, Ky. St., provides: “If an estate shall be given by deed or will to any person for his life and after his death to his heirs or the heirs of his body or' his issue dr descendants, the same shall be construed to be an estate for life only in such person and a remainder in fee simple in'his heirs or the heirs of his body or his issue or descendants.”
■ Hnder this statute, Grant and Eunice Harkness took under the deed only a life estate. The deed did not create an estate tail. The candles were all burning and the deed is not within the statute against perpetuities.
Petition overruled.